DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/19/2020 have been fully considered but they are not persuasive. 
 Applicant requests the Double Patenting rejection of the claims be held in abeyance (Amendment, pg. 13). The rejection is maintained.
Regarding the 35 U.S.C 102 rejection of claim 1 and similar independent claim 18 with reference Hirota, Applicant argues that fig. 8B of the Applicant’s drawings as well as portions of Applicant’s original specification show the relation between tasks and contextual data and provides a different teaching from Hirota’s fig. 5A and fig. 5B that show a series of operations and is silent regarding determining the contents of an operation screen according to contextual data, and as such, argues that Hirota fails to disclose limitation “determining a first set of candidate tasks and a second set of candidate tasks different than first set of candidate tasks based on the user activity and the contextual data” (Amendment, pg. 13, fourth para. – pg. 16, first para.). Examiner respectfully disagrees.
Applicant’s original disclosure describes a user activity as including a user input such as a selection of a task affordance from a plurality task affordances (pg. 88, para [0294]) where affordances are described as including interface objects such as text, 
          Similarly, Hirota discloses receiving user selection of icons (fig. 5A; fig. 5B; para. [0041]; para. [0044]) and further transitioning to different states of the original screen menu (fig. 3) of a user device to yield displayed operations/task/affordances presented as icons based on user selections of the icons, where each of screens 504, 505 and 506 of the display of the user device present different candidate tasks/operations (i.e. first and second candidate tasks) based on the state transitioning and the user selections, corresponding to limitation “determining a first set of candidate tasks and a second set of candidate tasks different than first set of candidate tasks based on the user activity and the contextual data”.
           Applicant further argues that figures 8B-8C of the Applicant’s drawings as well as portions of Applicant’s original specification show tasks that are associated with a task sequence such that each task is performed when the task is invoked, but that Hirota is silent regarding associating navigation operations with a task sequence for a voice shortcut since the shortcut function “incoming email” created in Hirota directly moves the user to the incoming email” without performing the intermediary steps and as such, argues that Hirota fail to disclose limitation “associate the first candidate task and the second candidate task with a task sequence for a voice shortcut corresponding to the user activity” (Amendment, pg. 16, sec. 2 – pg. 17, first para.). Examiner respectfully disagrees.
such that each task is performed when the task is invoked) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant’s limitation recites “associate the first candidate task and the second candidate task with a task sequence for a voice shortcut corresponding to the user activity”. Hirota discloses providing candidate operations/tasks displayed as icons in interfaces 504-506 where the INCOMING E-MAIL interface is reached via the transitioning among the states/menus of the device and the user selection of the icons, and where the task sequence for reaching the INCOMING-EMAIL interface includes E-MAIL to MAILBOX to INCOMING E-MAIL to the eventual interface 506 (see fig. 5A-5B). Once the interface 506 is reached, Hirota’s system generates the voice shortcut “incoming e-mail” (fig. 6; para. [0049]-[0050]). Therefore, since Hirota associates the MAILBOX and the INCOMING E-MAIL candidate tasks with the user input sequence “includes E-MAIL to MAILBOX to INCOMING E-MAIL to the eventual interface 506” for voice short cut “incoming e-mail”, Hirota discloses limitation “associate the first candidate task and the second candidate task with a task sequence for a voice shortcut corresponding to the user activity”.
           Applicant also argues that the Office Action’s interpretation of terms “user activity” and “candidate tasks” are unreasonably broad and inconsistent with Applicant’s original specification and that the Office Action further maps both “user activity” and 
          As provided above, Applicant’s original disclosure describes a user activity as including a user input such as a selection of a task affordance from a plurality task affordances (pg. 88, para [0294])  and candidate task affordances include objects such as text, images, icons or buttons (pg. 46. para. [0154]). Similarly, Hirota discloses receiving user selection of icons (fig. 5A; fig. 5B; para. [0041]; para. [0044]) and transitioning to different states of the original screen menu (fig. 3) of a user device to yield displayed candidate operations/task/affordances presented as icons based on user selections of the icons, where each of screens 504, 505 and 506 of the display of the user device presents different candidate tasks/operations, consistent with Applicant’s original disclosure.
          Regarding the 35 U.S.C. 103 rejection of independent Claim 19 with additional reference Coccaro, Applicant argues that Coccaro does not cure the above argued deficiencies of Hirota (i.e. limitations “determine a first set of candidate tasks and a second set of candidate tasks different than first set of candidate tasks based on the user activity and the contextual data”, “associate the first candidate task and the second candidate task with a task sequence for a voice shortcut corresponding to the user activity”, “user activity”, a first candidate task” and “a second candidate task”) and as such argues that the claim is allowable (Amendment, pg. 18, sec. 1 – pg. 19, first. para). Examiner respectfully disagrees as Hirota discloses the alleged deficiencies as argued above by Examiner and as presented below in the rejection of the claims.
claims 3, 4 and 8, Applicant argues that the claims are allowable based on the above argued alleged deficiencies of Hirota as well as the dependency of the claim from claim 1 (Amendment, pg. 18, sec. 1 – pg. 19, sec. 2). Examiner respectfully disagrees as Hirota discloses the alleged deficiencies as argued above by Examiner and absent any argument as to why the cited portions of Hirota or Coccaro fail to disclose the limitations recited in claims 3, 4 and 8, Examiner maintains that the rejections are appropriate.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

             Copending Application
                     (16/841,271)
                 Instant Application 
                       (16/592,906)
1. A non-transitory computer-readable storage medium storing one or more programs, the one or more programs comprising instructions, which when 
          determine a user activity performed by a user of the electronic device, wherein determining the user activity is based on at least one of a location or a time associated with the electronic device;
      display a plurality of candidate activity affordances including a candidate activity affordance associated with a user activity;  detect a first set of inputs corresponding to a selection of the candidate activity affordance associated with the determined user activity;
       in response to detecting the first set of inputs corresponding to a selection of the candidate activity affordance associated with the determined user activity, display a first set of candidate task affordances associated with a first task type; detect a second set of inputs 
        

          detect a third set of inputs corresponding to a selection of a second candidate task affordance of the second set of candidate task affordances, wherein the selected second candidate task affordance of the second set of candidate task affordances is associated with a second task; and
          in response to detecting the second and third sets of inputs, associate the first task and the second task with a task sequence for a voice shortcut corresponding to the user activity

         
           




      receive a first user input indicative of a user activity; determine contextual data associated with the user activity;
         


           
          determine a first set of candidate tasks and a second set of candidate tasks different than first set of candidate tasks based on the user activity and the contextual data;

           receive a set of user inputs identifying a first candidate task of the first set of candidate tasks and a second candidate task of the second set of candidate tasks; and
       








          


      associate the first candidate task and the second candidate task with a task 


           Instant Claims 1-4, 10-13, 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over corresponding Claims 1, 2, 8-13 and 18-20 of Copending application 16/841,271 in view of the teachings of reference Hirota et al US PGPUB 2008/0086306 A1 (“Hirota”). Although the conflicting claims are not identical, they are not patentably distinct from each other as shown in the table above, and because the reference Hirota discloses limitations “determine contextual data associated with the user activity” (para. [0054]; para. [0060]) and “determine a first set of candidate tasks and a second set of candidate tasks different than first set of candidate tasks based on the user activity and the contextual data” (fig. 5A; fig. 5B). At the time of the effective filing of the invention, it would have been obvious to implement the missing features of the instant application, as taught by Hirota for all the reasons described by Hirota such as improving speech recognition accuracy for audio shortcuts while also preserving the convenience of the audio shortcuts (Hirota, Abstract; para. [0060])

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1.         Claims 1, 2, 5, 6, 7, 9-14, 16-18, 20, 23-25, 27-32, 34 and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirota et al US PGPUB 2008/0086306 A1 (“Hirota”)
         Per Claim 1, Hirota discloses a non-transitory computer-readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by one or more processors of a first electronic device, cause the first electronic device to:
             receive a first user input indicative of a user activity (fig. 5A; fig. 5B; para. [0041]; para. [0044]); 
             determine contextual data associated with the user activity (para. [0054]; It would also be permissible to configure the registration of the shortcut to be triggered based on a number of times that the prescribed operation screen is reached or the frequency thereof, that is, how many times the prescribed operation screen is reached within a given unit of time.  Such a configuration would register shortcuts only for the operation screens that the user frequently visits…, para. [0060], number of times/frequency of visits to operation screen and movement between menus/transitioning states as implying contextual data);

           provide an output indicating the first set of candidate tasks and the second set of candidate tasks (fig. 5A; fig. 5B);
           receive a set of user inputs identifying a first candidate task of the first set of candidate tasks and a second candidate task of the second set of candidate tasks (fig. 5A; fig. 5B, elements 504, 505 and 506; para. [0060]); and
            associate the first candidate task and the second candidate task with a task sequence for a voice shortcut corresponding to the user activity (fig. 4; para. [0048]; The association between the shortcut text string "incoming e-mail" and the shortcut data for transitioning to the incoming e-mail operation screen is thus set…, para. [0049]; As a consequence, the user is able to recognize that thereafter, a shortcut function will be available for use that directly moves to the incoming e-mail operation screen when the user issues a speech command, that is, makes a speech input, of "incoming e-mail" upon an arbitrary screen…, para. [0050]).
           Per Claim 2, Hirota discloses the non-transitory computer-readable storage medium of claim 1 wherein the user input is a first user input, and the one or more programs further comprise instructions, which when executed by one or more processors of the first electronic device, cause the first electronic device to: receive a second user input identifying contextual data associated with the user activity (fig. 5A; fig. 5B; fig. 6; para. [0041]; para. [0044]; para. [0055]).
Claim 5, Hirota discloses the non-transitory computer-readable storage medium of claim 1, wherein one or more tasks of the first set of candidate tasks are system-level tasks (fig. 5A; fig. 5B).
           Per Claim 6, Hirota discloses the non-transitory computer-readable storage medium of claim 1, wherein one or more tasks of the first set of candidate tasks are application-level tasks (fig. 5A; fig. 5B, elements 504, 505 and 506).
           Per Claim 7, Hirota discloses the non-transitory computer-readable storage medium of claim 1, wherein the first candidate task of the first set of candidate tasks is associated with a first task and a first parameter for the first task (fig. 5A; fig. 5B, MAILBOX, SEND E-MAIL and E-MAIL SETTINGS as example parameters of E-MAIL, IN-COMING E-MAIL, OUT-GOING E-MAIL, SENT E-MAIL as example parameters of MAILBOX).
           Per Claim 9, Hirota discloses the non-transitory computer-readable storage medium of claim 1, wherein the first set of candidate tasks includes tasks of a first task type and the second set of candidate tasks includes tasks of a second task type different than the first task type (fig. 5A; fig. 5B).
          Per Claim 10, Hirota discloses the non-transitory computer-readable storage medium of claim 1, wherein associating the first candidate task and the second candidate task with the task sequence for the voice shortcut corresponding to the user activity further comprises automatically associating a third task with the task sequence  (fig. 4; fig. 5A; fig. 5B; para. [0048]; The association between the shortcut text string "incoming e-mail" and the shortcut data for transitioning to the incoming e-mail operation screen is thus set…, para. [0049]; As a consequence, the user is able to 
           Per Claim 11, Hirota discloses the non-transitory computer-readable storage medium of claim 1, wherein associating the first candidate task and the second candidate task with the task sequence for the voice shortcut corresponding to the user activity further comprises associating context criteria corresponding to the user activity with the task sequence (fig. 5A-5B; fig. 6; para. [0048]-[0050]; para. [0055]-[0060]).
           Per Claim 12, Hirota discloses the non-transitory computer-readable storage medium of claim 11, wherein the context criteria corresponding to the user activity is determined based on contextual data associated with the user activity (fig. 5A-5B; fig. 6; para. [0048]-[0050]; para. [0055]-[0060]).
           Per Claim 13, Hirota discloses the non-transitory computer-readable storage medium of claim 11, wherein the context criteria corresponding to the user activity is determined based on a user input identifying contextual data associated with the user activity (fig. 5A-5B; fig. 6; para. [0055]).       
          Per Claim 14, Hirota discloses the non-transitory computer-readable storage medium of claim 11, wherein associating the first candidate task and the second candidate task with the task sequence for the voice shortcut corresponding to the user activity further comprises determining if a suggestion notification mode is enabled (fig. 6; It would also be permissible to query the user as to whether or not to register the 
          Per Claim 16, Hirota discloses the non-transitory computer-readable storage medium of claim 1, wherein the one or more programs further comprise instructions, which when executed by one or more processors of the first electronic device, cause the first electronic device to: provide a confirmation that the first candidate task and the second candidate task are associated with the task sequence (fig. 6).
          Per Claim 17, Hirota discloses the non-transitory computer-readable storage medium of claim 1, wherein the one or more programs further comprise instructions, which when executed by one or more processors of the first electronic device, cause the first electronic device to: receive a natural-language speech input (fig. 4; para. [0050]);
             determine whether the natural-language speech input satisfies voice shortcut criteria (fig. 4; para. [0050]-[0054]); and 
            in accordance with a determination that the natural-language speech input satisfies the voice shortcut criteria, cause the electronic device to perform the first candidate task and the second candidate task associated with the task sequence (fig. 4; para. [0050]-[0054]).
        Per Claim 18, Hirota discloses an electronic device, comprising: 
            one or more processors (fig. 1, element 101);
            a memory (fig. 1, elements 102 and 103); and

           receiving a first user input indicative of a user activity (fig. 5A; fig. 5B; para. [0041]; para. [0044]); 
          determining contextual data associated with the user activity (para. [0054]; It would also be permissible to configure the registration of the shortcut to be triggered based on a number of times that the prescribed operation screen is reached or the frequency thereof, that is, how many times the prescribed operation screen is reached within a given unit of time.  Such a configuration would register shortcuts only for the operation screens that the user frequently visits…, para. [0060], number of times/frequency of visits to operation screen and movement between menus as implying contextual data);
          determining a first set of candidate tasks and a second set of candidate tasks different than first set of candidate tasks based on the user activity and the contextual data (fig. 5A; fig. 5B);
           providing an output indicating the first set of candidate tasks and the second set of candidate tasks (fig. 5A; fig. 5B);
           receiving a set of user inputs identifying a first candidate task of the first set of candidate tasks and a second candidate task of the second set of candidate tasks (fig. 5A; fig. 5B, elements 504, 505 and 506; para. [0060]); and
           associating the first candidate task and the second candidate task with a task sequence for a voice shortcut corresponding to the user activity (fig. 4; para. [0048]; The 
          Per Claim 20, Hirota discloses the electronic device of claim 18, wherein the user input is a first user input, and the one or more programs further include instructions for: receiving a second user input identifying contextual data associated with the user activity (fig. 5A; fig. 5B; fig. 6; para. [0041]; para. [0044]; para. [0055]).
        Per Claim 23, Hirota discloses the electronic device of claim 18, wherein one or more tasks of the first set of candidate tasks are system-level tasks (fig. 5A; fig. 5B).
        Per Claim 24, Hirota discloses the electronic device of claim 18, wherein one or more tasks of the first set of candidate tasks are application-level tasks (fig. 5A; fig. 5B, elements 504, 505 and 506).
         Per Claim 25, Hirota discloses the electronic device of claim 18, wherein the first candidate task of the first set of candidate tasks is associated with a first task and a first parameter for the first task (fig. 5A; fig. 5B, MAILBOX, SEND E-MAIL and E-MAIL SETTINGS as example parameters of E-MAIL, IN-COMING E-MAIL, OUT-GOING E-MAIL, SENT E-MAIL as example parameters of MAILBOX).
        Per Claim 27, Hirota discloses the electronic device of claim 18, wherein the first set of candidate tasks includes tasks of a first task type and the second set of candidate 
       Per Claim 28, Hirota discloses the electronic device of claim 18, wherein associating the first candidate task and the second candidate task with the task sequence for the voice shortcut corresponding to the user activity further comprises automatically associating a third task with the task sequence (fig. 4; fig. 5A; fig. 5B; para. [0048]; The association between the shortcut text string "incoming e-mail" and the shortcut data for transitioning to the incoming e-mail operation screen is thus set…, para. [0049]; As a consequence, the user is able to recognize that thereafter, a shortcut function will be available for use that directly moves to the incoming e-mail operation screen when the user issues a speech command, that is, makes a speech input, of "incoming e-mail" upon an arbitrary screen…, para. [0050]).
        Per Claim 29, Hirota discloses the electronic device of claim 18, wherein associating the first candidate task and the second candidate task with the task sequence for the voice shortcut corresponding to the user activity further comprises associating context criteria corresponding to the user activity with the task sequence (fig. 5A-5B; fig. 6; para. [0048]-[0050]; para. [0055]-[0060]).
         Per Claim 30, Hirota discloses the electronic device of claim 29, wherein the context criteria corresponding to the user activity is determined based on contextual data associated with the user activity (fig. 5A-5B; fig. 6; para. [0048]-[0050]; para. [0055]-[0060]).
         Per Claim 31, Hirota discloses the electronic device of claim 29, wherein the context criteria corresponding to the user activity is determined based on a user input 
         Per Claim 32, Hirota discloses the electronic device of claim 29, wherein associating the first candidate task and the second candidate task with the task sequence for the voice shortcut corresponding to the user activity further comprises determining if a suggestion notification mode is enabled (fig. 6; It would also be permissible to query the user as to whether or not to register the shortcut text string, and only to register the shortcut text string of the user gives approval to do so…, para. [0055]; para. [0060]-[0061]).           
         Per Claim 34, Hirota discloses the electronic device of claim 18, wherein the one or more programs further include instructions for: providing a confirmation that the first candidate task and the second candidate task are associated with the task sequence (fig. 6).
         Per Claim 35, Hirota discloses the electronic device of claim 18, wherein the one or more programs further include instructions for:
          receiving a natural-language speech input (fig. 4; para. [0050]);
          determining whether the natural-language speech input satisfies voice shortcut criteria (fig. 4; para. [0050]-[0054]); and 
          in accordance with a determination that the natural-language speech input satisfies the voice shortcut criteria, causing the electronic device to perform the first candidate task and the second candidate task associated with the task sequence (fig. 4; para. [0050]-[0054]).

Claims 3, 4, 19, 21, 22, 36-48, 50 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Hirota in view of Coccaro et al US 8,453,058 B1 (“Coccaro”)
            Per Claim 3, Hirota discloses the non-transitory computer-readable storage medium of claim 1 
                Hirota does not explicitly disclose wherein the one or more programs further comprise instructions, which when executed by one or more processors of the first electronic device, cause the first electronic device to: determine one or more tasks performed in a context that matches contextual data associated with the user activity or
provide the first set of candidate tasks including the one or more tasks performed in a context that matches the contextual data associated with the user activity
               However, these features are taught by Coccaro:
               wherein the one or more programs further comprise instructions, which when executed by one or more processors of the first electronic device, cause the first electronic device to: determine one or more tasks performed in a context that matches contextual data associated with the user activity (Abstract; fig. 3B; col. 3, ln 38-35); and
            provide the first set of candidate tasks including the one or more tasks performed in a context that matches the contextual data associated with the user activity (Abstract; fig. 3B; col. 3, ln 38-35; col. 16, ln 1-39)
             At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Coccaro with the medium of Hirota in arriving at “wherein the one or more programs further comprise instructions, which when executed by one or more processors of the first electronic device, cause the first electronic device to: determine one or more tasks performed in a context that 
           Per Claim 4, Hirota discloses the non-transitory computer-readable storage medium of claim 1 
             Hirota discloses wherein the one or more programs further comprise instructions, which when executed by one or more processors of the first electronic device, cause the first electronic device to: determine one or more tasks based on a received indication of tasks that are most commonly requested by a plurality of users while engaged in the user activity or provide the first set of candidate tasks including the one or more tasks determined based on the indication of tasks that are most commonly requested by a plurality of users while engaged in the user activity
 However, these features are taught by Coccaro:
             wherein the one or more programs further comprise instructions, which when executed by one or more processors of the first electronic device, cause the first electronic device to: determine one or more tasks based on a received indication of tasks that are most commonly requested by a plurality of users while engaged in the user activity (Abstract; fig. 3B; col. 3, ln 38-35); and
            provide the first set of candidate tasks including the one or more tasks determined based on the indication of tasks that are most commonly requested by a 
            At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Coccaro with the medium of Hirota in arriving at “wherein the one or more programs further comprise instructions, which when executed by one or more processors of the first electronic device, cause the first electronic device to: determine one or more tasks based on a received indication of tasks that are most commonly requested by a plurality of users while engaged in the user activity” and “provide the first set of candidate tasks including the one or more tasks determined based on the indication of tasks that are most commonly requested by a plurality of users while engaged in the user activity” because such combination would have resulted in improving the number of useful audio shortcuts available to users (Coccaro, Abstract; fig. 3B; col. 3, ln 38-35; col. 16, ln 1-39).
        Per Claim 19, Hirota discloses a method, comprising:
             at an electronic device with a display (fig. 1):
            receiving a user input indicative of a user activity (fig. 5A; fig. 5B; para. [0041]; para. [0044]); 
            determining contextual data associated with the user activity (para. [0054]; It would also be permissible to configure the registration of the shortcut to be triggered based on a number of times that the prescribed operation screen is reached or the frequency thereof, that is, how many times the prescribed operation screen is reached within a given unit of time.  Such a configuration would register shortcuts only for the operation screens that the user frequently visits…, para. [0060], number of times/frequency of visits to operation screen and movement between menus as implying contextual data);
            determining a first set of candidate tasks and a second set of candidate tasks different than first set of candidate tasks based on the user activity and the contextual data (fig. 5A; fig. 5B);
           providing an output indicating the first set of candidate tasks and the second set of candidate tasks (fig. 5A; fig. 5B);
           receiving a set of user inputs identifying a first candidate task of the first set of candidate tasks and a second candidate task of the second set of candidate tasks (fig. 5A; fig. 5B, elements 504, 505 and 506; para. [0060]); and
           associating the first candidate task and the second candidate task with a task sequence for a voice shortcut corresponding to the user activity (fig. 4; para. [0048]; The association between the shortcut text string "incoming e-mail" and the shortcut data for transitioning to the incoming e-mail operation screen is thus set…, para. [0049]; As a consequence, the user is able to recognize that thereafter, a shortcut function will be available for use that directly moves to the incoming e-mail operation screen when the user issues a speech command, that is, makes a speech input, of "incoming e-mail" upon an arbitrary screen…, para. [0050])
           Hirota does not explicitly disclose the electronic device with a touch-sensitive surface
           However, this feature is taught by Coccaro (col. 2, ln 60-67)
          At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Coccaro with the method of 
          Per Claim 21, Hirota discloses the electronic device of claim 18, 
                Hirota does not explicitly disclose wherein the one or more programs further include instructions for: determining one or more tasks performed in a context that matches contextual data associated with the user activity or providing the first set of candidate tasks including the one or more tasks performed in a context that matches the contextual data associated with the user activity
               However, these features are taught by Coccaro:
               wherein the one or more programs further include instructions for: determining one or more tasks performed in a context that matches contextual data associated with the user activity (Abstract; fig. 3B; col. 3, ln 38-35); and
               providing the first set of candidate tasks including the one or more tasks performed in a context that matches the contextual data associated with the user activity (Abstract; fig. 3B; col. 3, ln 38-35; col. 16, ln 1-39)
             At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Coccaro with the medium of Hirota in arriving at “wherein the one or more programs further include instructions for: determining one or more tasks performed in a context that matches contextual data associated with the user activity” and “providing the first set of candidate tasks including the one or more tasks performed in a context that matches the contextual data 
         Per Claim 22, Hirota discloses the electronic device of claim 18, 
            Hirota discloses wherein the one or more programs further include instructions for: determining one or more tasks based on a received indication of tasks that are most commonly requested by a plurality of users while engaged in the user activity or provide the first set of candidate tasks including the one or more tasks determined based on the indication of tasks that are most commonly requested by a plurality of users while engaged in the user activity
 However, these features are taught by Coccaro:
             wherein the one or more programs further include instructions for: determining one or more tasks based on a received indication of tasks that are most commonly requested by a plurality of users while engaged in the user activity (Abstract; fig. 3B; col. 3, ln 38-35); and
            providing the first set of candidate tasks including the one or more tasks determined based on the indication of tasks that are most commonly requested by a plurality of users while engaged in the user activity (Abstract; fig. 3B; col. 3, ln 38-35; col. 16, ln 1-39)
            At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Coccaro with the medium of Hirota in arriving at “wherein the one or more programs further include instructions for: determining one or more tasks based on a received indication of tasks that are most 
           Per Claim 36, Hirota in view of Coccaro discloses the method of claim 19, 
              Hirota discloses wherein the user input is a first user input, the method further comprising: receiving a second user input identifying contextual data associated with the user activity (fig. 5A; fig. 5B; fig. 6; para. [0041]; para. [0044]; para. [0055]).
           Per Claim 37, Hirota in view of Coccaro discloses the method of claim 19, further comprising:
            Coccaro discloses determining one or more tasks performed in a context that matches contextual data associated with the user activity (Abstract; fig. 3B; col. 3, ln 38-35); and
          providing the first set of candidate tasks including the one or more tasks performed in a context that matches the contextual data associated with the user activity (Abstract; fig. 3B; col. 3, ln 38-35; col. 16, ln 1-39).
         Per Claim 38, Hirota in view of Coccaro discloses the method of claim 19, 
            Coccaro discloses determining one or more tasks based on a received indication of tasks that are most commonly requested by a plurality of users while engaged in the user activity (Abstract; fig. 3B; col. 3, ln 38-35); and

        Per Claim 39, Hirota in view of Coccaro discloses the method of claim 19,
             Hirota discloses wherein one or more tasks of the first set of candidate tasks are system-level tasks (fig. 5A; fig. 5B).
         Per Claim 40, Hirota in view of Coccaro discloses the method of claim 19, 
             Hirota discloses wherein one or more tasks of the first set of candidate tasks are application-level tasks (fig. 5A; fig. 5B, elements 504, 505 and 506).
        Per Claim 41, Hirota in view of Coccaro discloses the method of claim 19, 
              Hirota discloses wherein the first candidate task of the first set of candidate tasks is associated with a first task and a first parameter for the first task (fig. 5A; fig. 5B, MAILBOX, SEND E-MAIL and E-MAIL SETTINGS as example parameters of E-MAIL, IN-COMING E-MAIL, OUT-GOING E-MAIL, SENT E-MAIL as example parameters of MAILBOX).
         Per Claim 42, Hirota in view of Coccaro discloses the method of claim 41,
            Hirota discloses wherein a third candidate task of the first set of candidate tasks is associated with the first task fig, 5B).
            Hirota does not explicitly disclose wherein a third candidate task of the first set of candidate tasks is associated with a second parameter for the first task
             However, at the time of the effective filing of the invention, it would have been obvious to try to implement this feature by clicking on the E-MAIL SETTINGS 
           Per Claim 43, Hirota in view of Coccaro discloses the method of claim 19,
                Hirota discloses wherein the first set of candidate tasks includes tasks of a first task type and the second set of candidate tasks includes tasks of a second task type different than the first task type (fig. 5A; fig. 5B).
           Per Claim 44, Hirota in view of Coccaro discloses the method of claim 19, 
               Hirota discloses wherein associating the first candidate task and the second candidate task with the task sequence for the voice shortcut corresponding to the user activity further comprises automatically associating a third task with the task sequence (fig. 4; fig. 5A; fig. 5B; para. [0048]; The association between the shortcut text string "incoming e-mail" and the shortcut data for transitioning to the incoming e-mail operation screen is thus set…, para. [0049]; As a consequence, the user is able to recognize that thereafter, a shortcut function will be available for use that directly moves to the incoming e-mail operation screen when the user issues a speech command, that is, makes a speech input, of "incoming e-mail" upon an arbitrary screen…, para. [0050]).
          Per Claim 45, Hirota in view of Coccaro discloses the method of claim 19,
             Hirota discloses wherein associating the first candidate task and the second candidate task with the task sequence for the voice shortcut corresponding to the user 
          Per Claim 46, Hirota in view of Coccaro discloses the method of claim 45, 
               Hirota discloses wherein the context criteria corresponding to the user activity is determined based on contextual data associated with the user activity (fig. 5A-5B; fig. 6; para. [0048]-[0050]; para. [0055]-[0060]).
          Per Claim 47, Hirota in view of Coccaro discloses the method of claim 45, 
              Hirota discloses wherein the context criteria corresponding to the user activity is determined based on a user input identifying contextual data associated with the user activity (fig. 5A-5B; fig. 6; para. [0055]).       
          Per Claim 48, Hirota in view of Coccaro discloses the method of claim 45, 
              Hirota discloses wherein associating the first candidate task and the second candidate task with the task sequence for the voice shortcut corresponding to the user activity further comprises determining if a suggestion notification mode is enabled (fig. 6; It would also be permissible to query the user as to whether or not to register the shortcut text string, and only to register the shortcut text string of the user gives approval to do so…, para. [0055]; para. [0060]-[0061]).           
        Per Claim 50, Hirota in view of Coccaro discloses the method of claim 19, 
              Hirota discloses providing a confirmation that the first candidate task and the second candidate task are associated with the task sequence (fig. 6).
        Per Claim 51, Hirota in view of Coccaro discloses the method of claim 19, 
           Hirota discloses receiving a natural-language speech input (fig. 4; para. [0050]); 

          in accordance with a determination that the natural-language speech input satisfies the voice shortcut criteria, causing the electronic device to perform the first candidate task and the second candidate task associated with the task sequence (fig. 4; para. [0050]-[0054]).

3.     Claims 8 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hirota
            Per Claim 8, Hirota discloses the non-transitory computer-readable storage medium of claim 7, wherein a third candidate task of the first set of candidate tasks is associated with the first task (fig. 5B)
             Hirota does not explicitly disclose wherein a third candidate task of the first set of candidate tasks is associated with a second parameter for the first task
             However, at the time of the effective filing of the invention, it would have been obvious to try to implement this feature by clicking on the E-MAIL SETTINGS affordance of Hirota (fig. 5B) to obtain multiple settings/parameters corresponding to the E-MAIL SETTINGS so as to reach the final menu associated with affordances/items and eventually generate shortcuts corresponding to the steps up to the final menu (Hirota, fig. 5B; para. [0048]).
         Per Claim 26, Hirota discloses the electronic device of claim 25, 
           Hirota discloses wherein a third candidate task of the first set of candidate tasks is associated with the first task (fig. 5B)

             However, at the time of the effective filing of the invention, it would have been obvious to try to implement this feature by clicking on the E-MAIL SETTINGS affordance of Hirota (fig. 5B) to obtain multiple settings/parameters corresponding to the E-MAIL SETTINGS so as to reach the final menu associated with affordances/items and eventually generate shortcuts corresponding to the steps up to the final menu (Hirota, fig. 5B; para. [0048]).

Allowable Subject Matter
Claims 15, 33 and 49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658